Citation Nr: 1218674	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  09-12 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from September 1997 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that increased the evaluation for generalized anxiety disorder from 10 to 30 percent, effective January 18, 2006.  The RO in Lincoln, Nebraska now has jurisdiction of this case.  

The Board notes further that the Veteran previously filed a claim of entitlement to a TDIU, which was denied by the RO in a March 2008 rating decision.  Nonetheless, in an August 2010 statement, the Veteran again reported that he continues to have problems at work due to his anxiety.  In a November 2010 VA treatment record, it was noted that the Veteran had recently lost his job.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for a TDIU is part of the increased rating claim currently before the Board and must be adjudicated as such.  Accordingly, the Board has added the issue of entitlement to a TDIU to the current appeal.  

The Board also observes that the RO, in a January 2009 rating decision, denied service connection for a dental condition, and in a February 2009 rating decision, denied service connection for a dental condition, to include as secondary to service connected generalized anxiety disorder.   The Veteran expressed disagreement with these decisions in October 2009, and the RO issued a SOC in January 2010.  In the SOC, the RO indicated that the Veteran must file an appeal with the RO within 60 days from the date of that letter or within the remainder, if any of the one-year period from the date of the letter notifying of the action he appealed.  There is no indication that the Veteran perfected a timely appeal of the dental denials, therefore the service connection claim for a dental disability, to include as secondary to generalized anxiety disorder, is not in appellate status.  

Similarly, the Board further observes that the Veteran expressed disagreement with an October 2009 rating decision that denied entitlement to a temporary total evaluation for hospitalization for generalized anxiety disorder for the period prior to January 18, 2006.  The RO issued the Veteran a statement of the case on this issue in January 2010; however, the Veteran did not submit a substantive appeal of this issue and as such, it is not in appellate status.  

The record further reflects that, in a January 2011 rating decision, the RO denied entitlement to a temporary total evaluation for hospitalization in November 2010 excess of 21 days.  In a March 2011 rating decision, the RO denied entitlement to a temporary total evaluation for hospitalization in excess of 21 days for the period from December 2010 to January 2011.  There is no indication that the Veteran expressed disagreement with these decisions.  Thus, the issues of entitlement to a temporary total evaluation for hospitalization in excess of 21 days in November 2010, as well as from December 2010 to January 2011, are not in appellate status.

The Board notes further, that the issue of entitlement to post- 9/11 GI Bill benefits has been raised by the record (see Veteran's statement received at the Lincoln RO in January 2010), and the RO noted in a November 2009 letter that the Veteran's notice of disagreement on this matter had been referred to the VA Education Processing Office in St. Louis. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an evaluation in excess of 30 percent for his service-connected generalized anxiety disorder, as well as entitlement to a TDIU.  A review of the record reveals that further development is necessary prior to analyzing the claims on the merits.  

The record reflects that, in May 2010, the Veteran underwent his most recent formal VA examination to determine the severity of his generalized anxiety disorder.  However, after the RO issued its most recent supplemental statement of the case (SSOC) pertinent to generalized anxiety disorder in August 2010, additional evidence was added to the claims file.  Because this evidence is material to the claims on appeal and was received without a waiver of initial RO consideration, the case must be remanded for initial consideration by the RO.

The Board notes further that the evidence received after the August 2010 SSOC includes VA medical evidence showing that the Veteran has received continued psychiatric and drug dependence treatment.  In this regard, a November 2010 VA discharge summary report shows that the Veteran as admitted to "SARRTP," a 14 day residential program consisting of individual case management and counseling, group therapy, psychoeducational groups, 12 step meetings, and recreation therapy.  The record further shows that the Veteran was then admitted to "DRRTP," a VA domiciliary program, in December 2010.   During his stay, he was detoxified; he was discharged in February 2011.  Thereafter, he was immediately transferred to "SARRTP" for his substance abuse problems.  In March 2011, he presented again to the VA hospital after an apparent drug overdose.  In April 2011, he presented to the VA hospital with feelings of depression.  Axis I diagnosis was opioid dependence, in early full remission; history of alcohol cocaine dependence in remission; depressive disorder, not otherwise specified; and anxiety disorder, not otherwise specified.  In May 2011, he was again admitted for opiate dependence and psychiatric care.  
 
Since the above-noted evidence added to the claims file shows psychiatric treatment, it raises the question as to whether the Veteran's service-connected psychiatric disability has worsened since his last formal VA examination.  As such, the Board finds that a contemporaneous VA examination to assess the current nature, extent and severity of his generalized anxiety disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Board further notes that when available evidence is too old for an adequate evaluation of a Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As the Board is unable make an accurate assessment of the Veteran's current condition on the basis of the evidence currently of record, the Veteran must be afforded a contemporaneous examination. 

As indicated, there is evidence of alcohol and polysubstance dependence.  The Board notes that a determination as to the severity of the Veteran's generalized anxiety disorder is especially important in this particular instance because he may also have significant functional impairment from conditions that are not service connected - including alcohol/polysubstance abuse.  Any functional impairment from such abuse may not be considered as grounds for increasing the rating for his generalized anxiety disorder (and/or as grounds for a TDIU) unless it is medically determined his generalized anxiety disorder precipitates his substance abuse.  See Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).   Importantly, the Board notes that, in Allen, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C. § 1110 permits a Veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  In other words, section 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  The Allen decision explicitly overruled prior decisions on this subject from the Court, including in particular Barela v. West, 11 Vet. App. 280 (1998).  The Allen decision also appears to overrule, either in total or in part, two precedent opinions issued by the VA General Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7- 99.  

The issue of whether a relationship exists between the Veteran's alcohol and/or polysubstance abuse and his service-connected generalized anxiety disorder has been addressed by prior VA examiners.  In this regard, an April 2009 VA examiner stated that it is at least as likely as not that the Veteran's additional anxiety is a withdrawal from opiate dependence.  A May 2010 examiner stated that it remains unclear to what extent the Veteran's functional difficulties are caused by his generalized anxiety disorder versus his ongoing substance abuse, withdrawal, and relapse cycles of heroin and cocaine.  The examiner further indicated that it is not clear that the symptoms of generalized anxiety disorder have either increased or decreased to any measurable extent, noting that to opine on the nature of the generalized anxiety disorder symptoms in isolation of ongoing serious drug dependence would be to resort to speculation.  

As the Veteran is being afforded an additional examination, any relationship between the alcohol/drug dependence must also be addressed by the examiner.   On remand, a VA opinion must be obtained with respect to: (1) The Veteran's level of impairment, socially and occupationally; (2) The severity of the Veteran's generalized anxiety disorder symptoms alone, without regard to symptoms due to alcohol/drug abuse to the extent possible; and (3) The etiological relationship, if any, of the Veteran's alcohol abuse to his service-connected generalized anxiety disorder.  The examiner must consider the records of prior medical examinations and treatment, to include VA examinations of record, in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Moreover, as noted above, the issue of a TDIU has been recently raised by the record and merged into the instant appeal.  As such, a medical opinion is therefore needed to determine the impact, if any, his service-connected disability has on his ability to secure or follow a substantially gainful occupation.  Service connection is only in effect for generalized anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder, all outstanding medical evidence from the VA Medical Center in St. Louis, Missouri, dated from June 2011 to the present.  

2.  Following the above-development, afford an additional VA examination to the Veteran to determine the nature, extent, and severity of his service-connected generalized anxiety disorder, and an opinion as to the TDIU claim.  The claims file must be made available to the examiner and all indicated tests and studies should be conducted.  

The examiner should respond to the following:

A.  determine all current manifestations associated with the Veteran's generalized anxiety disorder and comment on its severity; and 

B.  specifically address the degree of social and occupational impairment caused by generalized anxiety disorder.  A current Global Assessment of Functioning (GAF) scale score should be provided. 

C.  The extent of the Veteran's functional impairment, socially and occupationally, that is attributable to his generalized anxiety disorder alone, not to include functional impairment due to factors or symptoms resulting from alcohol/polysubstance dependence - if a determination is not possible, that should be so noted and a rationale as to why a determination is not possible should be provided; 

D.  Whether alcohol/polysubstance dependence is secondary to or a symptom of the Veteran's service-connected generalized anxiety disorder.  Specifically, the examiner should address (1) whether it is at least as likely as not that alcohol and/or polysubstance abuse is proximately due to, or the result of, the Veteran's service-connected generalized anxiety disorder; and (2) whether it is at least as likely as not that alcohol and/or drug abuse is a symptom of, or evidence of an increased severity of, his generalized anxiety disorder.  

The opinions addressing the Veteran's alcohol/polysubstance dependence should be reconciled with all evidence of record, to include the VA opinions provided in April 2009 and May 2010.

E.  opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's service-connected generalized anxiety disorder renders him unable to secure or follow a substantially gainful occupation.  

F.  If the examiner opines that the Veteran's VA service- connected disability does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his generalized anxiety disorder, given his current skill set and educational background. 

The VA examiner must include a detailed rationale in support of the opinions, to include a discussion of each issue enumerated above, as well as all pertinent medical and lay evidence of record, to include VA examination reports dated in April 2009 and May 2010; and the Veteran's August 2010 statement with work-related memorandums regarding reprimands.  

3.  Thereafter, readjudicate the Veteran's increased rating claim for generalized anxiety disorder, as well as the newly raised TDIU claim.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  Thereafter, these issues should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


